                  Case 19-10210-LSS             Doc 1148        Filed 12/17/19        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



In re:                                                            Chapter 11

CR Holding Liquidating, Inc., et al.,                             Case No. 19-10210 (LSS)

          Debtors.1                                               (Jointly Administered)

                                                                  Re: Docket Nos. 320 & ___
                                                                                        1083

              ORDER (I) APPROVING THE SETTLEMENT AGREEMENT
       BY AND BETWEEN THE OF THE OFFICIAL COMMITTEE OF UNSECURED
               CREDITORS, THE PREPETITION TERM LOAN AGENT,
             AND THE DEBTORS AND (II) GRANTING RELATED RELIEF

          Upon consideration of the motion (the “Motion”)2 of the Movants for entry of an order,

pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, approving the

Settlement Agreement, a copy of which is attached hereto as Exhibit 1, entered into by and

between the Committee, the Prepetition Term Loan Agent on behalf of the Prepetition Term

Loan Lenders, and the Debtors, as more fully described in the Motion; and this Court having

jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated as of February 29, 2012; and it appearing that venue of this chapter 11 case and the Motion

in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this matter being a core

proceeding pursuant to 28 U.S.C. § 157(b) so that the Court may enter a final order on this

Motion consistent with Article III of the U.S. Constitution; and this Court having determined that

1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
CR Holding Liquidating, Inc. (4325); CR Holdings Liquidating Corporation (1045); CR Intermediate Liquidating
Corporation (6345); CR Enterprise, Inc. (2527); CR Liquidating, Inc. (0505); CR Merchandising Liquidating, Inc.
(9453); and CR Administration Liquidating, Inc. (9456). The Debtors’ headquarters are located at 5910 Pacific
Boulevard, Suite 120, San Diego, CA 92121.

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.




IMPAC 6415042v.5
               Case 19-10210-LSS          Doc 1148     Filed 12/17/19      Page 2 of 3



the relief requested in the Motion is in the best interest of the Debtors, their estates, creditors and

other parties in interest; and this Court having found that the relief requested in the Motion is

justified by the facts and circumstances of these cases, as summarized in the Motion; and it

appearing that proper and adequate notice of the Motion has been given and that no other or

further notice is necessary; and after due deliberation thereon; and good and sufficient cause

appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.         The Motion is GRANTED as set forth herein.

        2.         The Settlement Agreement, attached hereto as Exhibit 1, is hereby approved in all

respects.

        3.         The Parties are authorized and empowered to take such actions as may be

reasonably necessary to implement and effectuate the settlement.

        4.         Nothing contained in any chapter 11 plan to be confirmed in these Chapter 11

Cases or any order to be entered in these Chapter 11 Cases (including any order entered after

conversion of these Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code) shall

alter, conflict with or derogate from, the provisions of the Settlement Agreement. The provisions

of the Settlement Agreement shall be binding upon the Parties and their respective successors

and assigns, including any subsequent trustee (including chapter 7 trustee), responsible person,

examiner with expanded powers, and any other estate representative. The provisions of the

Settlement Agreement shall survive (i) the entry of any order confirming or consummating any

chapter 11 plan of the Debtors, (ii) the conversion of these Chapter 11 Cases to cases under

chapter 7 of the Bankruptcy Code, and (iii) the dismissal of these Chapter 11 Cases.




                                                   2
IMPAC 6415042v.5
               Case 19-10210-LSS           Doc 1148     Filed 12/17/19     Page 3 of 3



        5.         This Court shall retain exclusive jurisdiction to hear any and all disputes arising

out of the interpretation or enforcement of this Order.




       Dated: December 17th, 2019                       LAURIE SELBER SILVERSTEIN
                                                    3   UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
IMPAC 6415042v.5
